Citation Nr: 1744368	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-30 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim as to whether the character of the appellant's discharge from service is considered a bar to payment of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The appellant had active service from November 1968 to February 1978.

This character of discharge issue on appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The decision continued a July 2008 Administrative Decision that the appellant's active service from November 18, 1968 to February 17, 1978, was under other than honorable conditions for VA purposes because of willful and persistent misconduct and constituted a bar to VA monetary benefits (he has been awarded entitlement to VA health care benefits under Chapter 17, Title 38 for posttraumatic stress disorder (PTSD) and prostate cancer). 

In October 2016, the appellant testified at a Board videoconference hearing.  A transcript of the hearing is of record.  At the hearing, the record was held open for an additional 30 days to permit the appellant an opportunity to obtain and submit additional evidence.  He waived initial RO consideration of such evidence.  In November 2016, additional evidence consisting of November 1969 letters from the appellant and a psychiatrist to the military as well as a citation for the award of the Air Medal was received.

The matter of whether the character of the appellant's discharge from service is considered a bar to payment of VA benefits, on de novo review, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 2008 Administrative Decision determined that the character of the appellant's discharge from service is a bar to his entitlement to VA compensation benefits; no new and material evidence was received within one year of that decision. 

2.  Additional evidence received since the July 2008 administrative decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the appellant's claim of entitlement to VA benefit payments based on the character of discharge.


CONCLUSION OF LAW

New and material evidence has been received and the matter of whether the character of the appellant's discharge from service is considered a bar to payment of VA compensation benefits may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 2008 VA administrative decision determined that the appellant's active service from November 18, 1968 to February 17, 1978, was under other than honorable conditions for VA purposes because of willful and persistent misconduct (he was convicted in a civilian court for distribution and conspiracy to import marijuana and was AWOL (absent without leave) for 2,943 days) and constituted a bar to VA monetary benefits.  38 C.F.R. § 3.12(d)(3)(4).  It is noted in the Administrative Decision that "[i]nsanity is not an issue" because there was "no evidence that [the appellant] was insane at the time he committed the offenses for which he was discharged."  He was notified of the decision and of his appellate rights, but he did not submit a notice of disagreement, or new and material evidence, within one year of the notice of this decision.  Thus, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a), (b).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  In fact, the Federal Circuit has held that the new and material evidence requirement is applicable to cases involving character of discharge for VA benefits purposes.  D'Amico v. West, 209 F.3d 1322 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold and interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Here, the Board finds that new and material evidence has been submitted to reopen the July 2008 Administrative Decision.  Specifically, records submitted by the appellant include his November 1969 letter to the Department of the Army, a November 1969 statement from a physician who evaluated the appellant for psychiatric problems and the appellant's October 2016 hearing testimony.  This evidence, which was not previously before VA, addresses the appellant's mental state during service and his period of being AWOL and describes the circumstances surrounding his discharge.  See Justus v. Principi, 3 Vet. App. 510 (1992) (When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.)  This evidence also relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing that the character of the appellant's discharge does not constitute a bar to payment of VA compensation benefits.  See 38 C.F.R. § 3.12 (c)(6) (providing that a discharge or release from service by reason of a discharge under other than honorable conditions issued as a result of a continuous period of AWOL of at least 180 days constitutes a bar to the payment of benefits absent "compelling circumstances to warrant the prolonged unauthorized absence").  Therefore, reopening of the matter of whether the appellant's character of discharge is a bar to VA benefits is warranted.  

De novo consideration of the claim is addressed in the remand below.



ORDER

New and material evidence has been received to reopen the previous administrative decision finding that the character of the appellant's discharge from service is a bar to his entitlement to VA compensation benefits; to that extent only, the appeal is granted.  


REMAND

The appellant's service records show that he was discharged on February 17, 1978 under other than honorable conditions due to his criminal conviction in a civilian court for distribution and conspiracy to import marijuana and having 2,943 days of lost time (AWOL).  These records include a January 1978 Report of Mental Status Evaluation which shows that the appellant was fully alert and had normal behavior, level mood and clear thinking process.  These records also include a January 1978 report from a consulting physician which found him qualified for separation.  

Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000).

Based on the above, the RO has determined that the character of the appellant's discharge from service is a bar to his entitlement to VA compensation benefits.  However, the law provides that such a discharge will not be considered a bar to receipt of VA monetary benefits if it is found that the person was insane at the time of committing the offense(s) causing such discharge or, for a prolonged period of AWOL, if there are "compelling circumstances to warrant the prolonged unauthorized absence".  38 U.S.C.A. § 5303(b); 38 C.F.R. §§ 3.12(b), (c)(6) and 3.354(b).  Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated."

For purposes related to the character of discharge, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).

The opinion provided guidance with regard to the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community."  Generally, insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import, and consequences of his acts; he is a danger to himself or others.  He is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder.  The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder.  Id.

The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  Id.

Although he has not claimed that he was "insane" during his AWOL period, the appellant has suggested that his being AWOL and getting involved with drugs was the result of being "under significant stress and not acting normal" because of his combat experiences in Vietnam (he was injured twice and has been awarded the Purple Heart Medal, Combat Infantry Badge and Air Medal).  In support of this assertion, the appellant has provided additional evidence including: (1) A copy of a November 1969 letter he wrote to the Department of the Army stating that he was "quite depressed and unhappy most of the time," "knew that [he] could not handle any more time in the Army" and had seen "several civilian psychiatrists who judged [him] not only unfit but also undesirable for further military service."  (2) A November 1969 statement from a physician who evaluated the appellant for psychiatric problems, noted that the appellant had "become increasingly depressed and [had] finally gone AWOL," he had "become so depressed that he [had] turned to the use of drugs which [had] included LSD," "he took a .32 caliber pistol and shot himself through the left foot" and "stated that he would cut off all his toes with a razor blade if he had to go back into service" and had "thoughts of killing himself by jumping off the Golden Gate Bridge."  The physician provided a diagnosis of depressive neurosis, severe with suicidal impulses and drug dependency, and recommended "immediate psychiatric evaluation of his serious emotional state."  (3) His written statements and hearing testimony describing his mental state during combat in Vietnam and while being AWOL and the circumstances surrounding his discharge.  See October 2014 Board hearing transcript, Statement in Support of Claim from appellant dated June 13, 2008 and undated statement from appellant with receipt date of April 10, 2008 in Veterans Benefits Management System electronic file (VBMS).  

The Board is cognizant that a serviceman applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  However, the Court has also held that the Board is required to obtain a medical opinion to determine whether a claimant's behavior during the offenses that led to his discharge was due to psychiatric disability.  Gardner v. Shinseki, 22 Vet. App. 415 (2009), see also Beck v. West, 13 Vet. App. 535, 539 (2000) (although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis).  Accordingly, given the evidence of record reflecting the appellant's psychiatric impairment in service and during his period of being AWOL, the Board finds that a VA examination is warranted for an opinion as to the appellant's mental state at the time of the misconduct that led to his February 1978 discharge under other than honorable conditions.

On remand, the appellant's complete VA treatment records, and any relevant private treatment records that he identifies, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the appellant's claim, to include updated VA and non-VA treatment records.

2.  After completion of the above, please obtain a medical opinion by an appropriate clinician, as to whether the appellant was insane under VA regulations at the time of the misconduct that led to his February 1978 discharge under other than honorable conditions.  After examination of the appellant and review of his claims file, the examiner should respond to the following:  

(a)  Was the behavior that led to the appellant's discharge in February 1978 due to psychiatric disability?

(b)  Was the appellant insane at the time he committed the acts (prolonged period of AWOL and conspiracy to possess with intent to distribute marijuana and conspiracy to import marijuana) that led to his discharge under other than honorable conditions?

In providing an answer to these questions, the examiner is advised that (for the purposes of this matter) an insane person is one who, due to disease, exhibits a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  An individual exhibiting such behavior solely as a result of antisocial personality disorder is not considered to be insane.  

Although the examiner must review the claims file, his/her attention is specifically drawn to the following evidence of record:

i.  Service records showing recognition of the appellant's combat service and injuries while serving in Vietnam (his receipt of the Purple Heart Medal, Combat Infantry Badge and Air Medal), mental health evaluation reports (showing he was fully alert and had normal behavior, level mood, clear thinking and was qualified for separation), records of civilian judicial proceedings in connection with his criminal conviction for distribution and conspiracy to import marijuana, having 2,943 days of lost time (AWOL) and the November 1969 letters to the military from the appellant and his physician (noting that he was depressed and suicidal).  

ii.  The appellant's October 2014 hearing testimony, his June 13, 2008 Statement in Support of Claim and his undated statement received April 10, 2008 in VBMS electronic file.  

Detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the above development and any other additional development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought remains denied, the AOJ should furnish the appellant and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


